Name: 2000/362/EC: Commission Decision of 25 May 2000 on the total amount of Community aid for the eradication of classical swine fever in the Netherlands in 1997 (notified under document number C(2000) 1385) (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  economic policy;  health;  means of agricultural production;  agricultural activity;  cooperation policy
 Date Published: 2000-05-30

 Avis juridique important|32000D03622000/362/EC: Commission Decision of 25 May 2000 on the total amount of Community aid for the eradication of classical swine fever in the Netherlands in 1997 (notified under document number C(2000) 1385) (Only the Dutch text is authentic) Official Journal L 129 , 30/05/2000 P. 0033 - 0033Commission Decisionof 25 May 2000on the total amount of Community aid for the eradication of classical swine fever in the Netherlands in 1997(notified under document number C(2000) 1385)(Only the Dutch text is authentic)(2000/362/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Commission Decision 94/370/EC(2), and in particular Article 3(3) and (5) thereof,Whereas:(1) Outbreaks of classical swine fever occurred in the Netherlands in 1997. The appearance of the disease represents a serious danger to the Community pig herd. With a view to the speedy eradication of the disease the Community is able to contribute to expenditure incurred by the Member State.(2) On 22 June 1998 the Netherlands presented an application for reimbursement of all the expenditure incurred in the country in 1997. This application was replaced by a new application lodged on 2 June 1999.(3) The Commission adopted Decisions 98/25/EC(3) and 1999/18/EC(4) on Community financial aid towards the eradication of classical swine fever in the Netherlands. These Decisions provided for the payment of two initial advances amounting to EUR 74429868.(4) The total amount of Community aid must now be fixed.(5) The Commission has checked to see whether all Community veterinary rules have been observed and all the conditions for Community financial assistance have been met.(6) As a result of these checks, not all of the expenditure submitted could be accepted as eligible. This position was confirmed in a report by the Court of Auditors.(7) The Commission's initial comments were officially notified to the Netherlands authorities on 13 January 1998.(8) Further comments and the method for calculating the eligible expenditure were officially notified to the Netherlands authorities on 5 May and 29 October 1999.(9) The Standing Veterinary Committee has not given an opinion; the Commission therefore proposed these measures to the Council on 17 February 2000 in accordance with Article 41 of Decision 90/424/EEC, the Council being required to act within three months.(10) However, the Council has not acted within the required time limit; these measures should now be adopted by the Commission,HAS ADOPTED THIS DECISION:Article 1The total amount of Community financial aid for the eradication of classical swine fever in 1997 in the Netherlands is hereby fixed at EUR 109937795.Article 2The balance of EUR 35507928 shall be paid as appropriations become available.Article 3This Decision is addressed to the Kingdom of the Netherlands.Done at Brussels, 25 May 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 19.(2) OJ L 36, 8.2.1994, p. 15.(3) OJ L 8, 14.1.1998, p. 28.(4) OJ L 6, 12.1.1999, p. 18.